Citation Nr: 1427276	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  09-37 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a compensable rating for right ankle degenerative arthritis from October 1, 2007, and in excess of 10 percent from September 11, 2012, forward.

2.  Entitlement to a compensable rating for left ankle degenerative arthritis from October 1, 2007, and in excess of 10 percent from September 11, 2012, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1987 to September 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In an October 2012 rating decision, the Veteran was awarded an increased rating for his service-connected right and left ankle disabilities, resulting in a the award of a 10 percent rating effective September 11, 2012 for both ankles.  Therefore, the increased rating constitutes a partial grant of benefits, such that the issues remain on appeal and are for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  From October 1, 2007, forward, right ankle degenerative arthritis has been manifested by pain on motion, dorsiflexion to 20 degrees, and plantar flexion to, at worst, 35 degrees.

2.  From October 1, 2007, forward, left ankle degenerative arthritis has been manifested by pain on motion, dorsiflexion to 20 degrees, and plantar flexion to, at worst, 30 degrees.

3.  Ankylosis, malunion of the os calcis or astragalus, or performance of an astragalectomy has not been shown in either ankle. 



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no higher, for right ankle degenerative arthritis from October 1, 2007, forward, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5271 (2013).

2.  The criteria for a 10 percent rating, but no higher, for left ankle degenerative arthritis from October 1, 2007, forward, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Here, the Veteran's ankle disabilities have been assigned a noncompensable rating prior to September 11, 2012, and a 10 percent rating thereafter, under Diagnostic Code 5010. 
Diagnostic Code 5010 governs ratings for arthritis due to trauma and directs the rater to apply Diagnostic Code 5003, which governs degenerative arthritis.  

Under Diagnostic Code 5003, the disability is evaluated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  For the purposes of rating disabilities from arthritis, the following are considered major joints: shoulder, elbow, wrist, hip, knee, and ankle.  38 C.F.R. § 4.45(f).  In other words, the criteria set forth in Diagnostic Code 5003 are only for application when limitation of motion is noncompensable.  38 C.F.R. § 4.71a. 

Diagnostic Code 5271 provides ratings based on limitation of motion of the ankle. Moderate limitation of motion of the ankle is rated as 10 percent disabling.  Marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.  A 20 percent evaluation is the highest warranted for limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

The Board notes that words such as "slight," "moderate," and "marked " are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 
38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6.

The Board also must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Turning to the evidence of record, the Veteran underwent a VA examination in October 2008.  The examiner noted that walking greater than a quarter of a mile aggravated the Veteran's condition and that running increased ankle pain.  The examiner indicated there were no significant effects on the Veteran's occupation but the bilateral ankle condition caused intermittent pain.  

The Veteran later clarified in his VA Form 9 that his ankle pain did not begin only after walking a quarter of a mile but that he experiences pain from walking "a variety of distances."

An April 2009 VA treatment record documented degenerative joint disease of the ankles and the Veteran's report of diffuse joint pain since 2004.  A June 2010 MRI also confirmed bilateral ankle arthritis.  In October 2010, the Veteran again reported ankle pain.  He indicated that physical therapy had not relieved his symptoms but that July 2010 pain injections had been beneficial.  Although the physician indicated that the Veteran would need surgery eventually, the Veteran indicated that he was not ready for surgery and would try to "deal with the occasional flare-ups."  Painful ankle joints were also noted in November 2010 VA treatment records. 

On September 11, 2012, the Veteran underwent a VA ankle examination.  Range of motion testing showed right and left dorsiflexion to 20 degrees and right and left plantar flexion to 35 degrees.  Another VA ankle examination was provided in April 2013, in which range of motion testing revealed right and left dorsiflexion to 20 degrees, right plantar flexion to 40 degrees, and left plantar flexion to 30 degrees.

In both examination reports, the Veteran did not have additional limitation in range of motion of the ankle upon repetitive-use testing.  Furthermore, the Veteran did not have ankylosis of either ankle, malunion of os calcis or astragalus, or previous astragalectomy.  X-rays showed degenerative or traumatic arthritis of both ankles.  Although the Veteran did not report the use of any assistive devices at the September 2012 examination, he indicated the occasional use of a brace at the April 2013 examination.  Also at the April 2103 examination, the Veteran reported he was unable to climb stairs.  

Therefore, the Board finds that prior to September 11, 2012, the Veteran had bilateral ankle pain associated with degenerative joint disease diagnosed by x-ray.  As noted above, the provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable (10 percent) rating for such symptomatology (i.e., painful motion).  Consequently, the Board finds a 10 percent rating is warranted for both ankles prior to September 11, 2012.  In effect, the Board has eliminated the staged rating in this case by establishing a 10 percent rating from October 1, 2007, forward.

In reaching this conclusion, the Board has also considered whether there is any additional functional loss of the Veteran's ankles.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Deluca, 8 Vet. App. at 207-08.  However, in light of the 10 percent disability rating assigned herein, as well as the findings of VA examiners that the Veteran's range of motion was not additionally limited following repetitive use testing, the Board concludes that evaluations in excess of 10 percent due to additional functional loss for the Veteran's bilateral ankle condition is not warranted.

Moreover, the evidence does not show that a rating in excess of 10 percent is warranted for the Veteran's right and left ankle degenerative arthritis under any other diagnostic codes.  With regard to Diagnostic Code 5271, VA examinations showed minimal decreased range of motion with no additional limitations of motion upon repetitive testing.  Dorsiflexion was not limited in either ankle and plantar flexion was limited, at worse, to 35 degrees in the right ankle and 30 degrees in the left ankle.  Because normal plantar flexion is to 45 degrees, the Veteran's testing does not more nearly approximate "marked" limitation of motion of either ankle, as required for a 20 percent rating.  See 38 C.F.R. § 4.71, Plate II.

Moreover, the Veteran's service-connected disability does not warrant a separate or higher rating under Diagnostic Codes 5270 or 5272 because he has never demonstrated or been diagnosed with ankylosis of either ankle.  He has also never been diagnosed with malunion of the os calcis or astragalus or ever underwent astragalectomy, thus, Diagnostic Codes 5273 and 5274 are not for application in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274.  No other diagnostic codes would be appropriate to evaluate the Veteran's bilateral ankle condition.  See 38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

With regard to determining whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised in this case, the evidence shows that the Veteran was still working full-time in 2008, with no time lost due to his bilateral ankle condition.  The Veteran indicated in his October 2009 VA Form 9 that he was retired.  He further stated that he could not enter civilian law enforcement because running caused ankle pain.  Therefore, while the Veteran has indicated that he would have difficulty working as a civilian police officer, if not retired, he has not asserted, nor does the evidence suggest, that he is unable to maintain substantially gainful employment due to his service-connected bilateral ankle disability.  For example, the April 2013 examiner indicated the Veteran had difficulty standing or walking for more than thirty minutes and difficulty climbing stairs, however, there was no indication that the Veteran could not complete sedentary employment.  

Finally, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111   (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right and left ankle conditions is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability levels and relevant symptomatology, which is further considered by application of 38 C.F.R. § 4.40, § 4.45, and § 4.59.  Specifically, the Veteran has complained of pain in both ankles due to arthritis and indicated that such pain limits his ability to walk and climb stairs.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by an August 2008 letter to the Veteran. 

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, private treatment records, VA treatment records, statements from the Veteran and his representative, and several VA examinations of the ankle.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Here, the Veteran questioned the characterization of his walking ability in the October 2008 examination report.  The Board has considered his statements indicating a more severe difficulty walking in assigning a compensable rating prior to September 11, 2012.  Moreover, the Board finds the October 2008 examination to be adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  The Veteran has not challenged the adequacy or thoroughness of the other examinations, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).



ORDER

From October 1, 2007, forward, entitlement to a 10 percent rating, but no higher, for right ankle degenerative arthritis is granted.

From October 1, 2007, forward,  entitlement to a 10 percent rating, but no higher, for left ankle degenerative arthritis is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


